Case 19-35633     Doc 27     Filed 03/02/21 Entered 03/02/21 13:38:14           Desc Main
                               Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

     IN RE:                                           CHAPTER 7
     Alicia McGhee                                    BANKRUPTCY NO. 19-356333
                 Debtor
                                                      JUDGE HON. TIMOTHY A. BARNES

        CREDITOR’S OBJECTION TO DEBTOR’S MOTION TO REOPEN THE
                           CHAPTER 7 CASE

       Now comes Credit Union 1, a secured creditor, by and through its attorneys, Markoff

    Law LLC, and respectfully objects to the Debtor’s Request to Reopen the Chapter 7

    Case, and in support its objection states as follows:


       1. On December 18, 2019, the Debtor filed a petition for relief under Chapter 7 of the

           United States Bankruptcy Code. The Debtor filed the Schedules and Petition on the

           same day.

       2. Credit Union 1 holds a secured claim pursuant to a certain Retail Installment

           Contract (“Contract”) entered by the Debtor and the Creditor on or about January

           17, 2019, in which the Debtor granted a security interest in a 2009 Hyundai Sonata.

       3. The debtor also has a Signature Loan with the creditor which the parties entered on

           March 1, 2018.

       4. The Signature Loan states, in the Security for Loan Section, Property securing other

           loans you have with us also secures this loan…”

       5. The vehicle contract states the same information. The reaffirmation agreements

           sent to the debtor reflect this information.




                                                  1
Case 19-35633     Doc 27     Filed 03/02/21 Entered 03/02/21 13:38:14            Desc Main
                               Document     Page 2 of 2



    WHEREFORE, Credit Union 1, a secured creditor, respectfully requests that the Court

    sustain its objection to the Debtor’s Motion to Reopen the Chapter 7 Case as there is no

    justified reason for reopening the case.

                                                 /s/ Robert McIntosh
                                                 Counsel for Credit Union 1
                                                 MARKOFF LAW LLC
                                                 9152 Taylorsville Rd, Ste 161
                                                 Louisville, KY 40299
                                                 Phone: (502) 437-3709
                                                 Fax: (502) 709-6008
                                                 robert@markofflaw.com

                                 CERTIFICATE OF SERVICE

    I hereby certify that on March 2nd, 2021, a copy of the foregoing Objection to the Motion
    to Reopen the Chapter 7 Case was filed electronically. Notice of this filing will be sent to
    the following parties through the Court’s Electronic Case Filing System. Parties may access
    this filing through the Court’s system.

    Alicia Unique McGhee
    Debtor Pro Se
    6027 South Rhodes Avenue
    #2
    Chicago, IL 60637

    Steven R. Radtke
    Chapter 7 Trustee
    Chill, Chill & Radtke P.C.
    79 W. Monroe Street, Suite 1314
    Chicago, IL 60603

    Patrick S. Layng
    Office of the US Trustee, Region 11
    2119 S. Dearborn Street
    Room 873
    Chicago, IL 60604




                                                 2
